Case 3:17-cv-00803-CAB-WVG Document 160-1 Filed 07/17/19 PageID.5214 Page 1 of 10


    1             JASON R. THORNTON, SBN 185637
                    EMAIL: jthornton@ftblaw.com

    2    FINCH, THORNTON & BAIRD, LLP
                        ATTORNEYS AT LAW

    3            4747 EXECUTIVE DRIVE – SUITE 700

              SAN DIEGO, CALIFORNIA 92121-3107

    4               TELEPHONE: (858) 737-3100
                     FACSIMILE: (858) 737-3101

    5    Attorneys for Defendant, Counterclaimant, and Cross-Defendant
                       Halbert Construction Company, Inc. and
    6                  Defendant Western Surety Company
    7

    8                           UNITED STATES DISTRICT COURT
    9                        SOUTHERN DISTRICT OF CALIFORNIA
    10   UNITED STATES OF AMERICA,                  CASE NO: 3:17-cv-00803-CAB-WVG
         for the Use and Benefits of:
    11                              HALBERT CONSTRUCTION COMPANY,
         McCULLOUGH PLUMBING, INC., INC.’S MEMORANDUM IN SUPPORT OF
    12   a California corporation   MOTION FOR JUDGMENT AS A
                                    MATTER OF LAW ON MCCULLOUGH
    13          Plaintiff,          PLUMBING, INC.’S DELAY CLAIM
    14   v.                                         Assigned to:
                                                    Hon. Cathy Ann Bencivengo, Courtroom 4C
    15   HALBERT CONSTRUCTION                       Hon. William V. Gallo, Second Floor
         COMPANY, INC., a California
    16   corporation; WESTERN SURETY                Date:      July 8-18, 2019
         COMPANY, a South Dakota                    Time:      8:45 a.m.
    17   corporation; and DOES 1-100,               Courtroom: 4C
         inclusive,
    18                                              Complaint Filed: April 20, 2017
               Defendants.                          Trial Date:      July 8, 2019
    19
         AND RELATED CROSS-ACTION.
    20

    21                                              I
    22                                       INTRODUCTION
    23         McCullough Plumbing, Inc. (“McCullough”) asserted a claim against
    24   Halbert Construction Company, Inc. (“Halbert”) for alleged delay damages.
    25   However, McCullough did not provide any expert testimony on the cause of the
    26   alleged delay. Without an expert to opine on the cause of delay, as a matter of
    27   law, McCullough failed to meet its burden and prove it is entitled to recover
    28   delay damages. Additionally, the undisputed evidence shows McCullough failed


                                                                     3:17-cv-00803-CAB-WVG
          Case 3:17-cv-00803-CAB-WVG Document 160-1 Filed 07/17/19 PageID.5215 Page 2 of 10


                   1   to follow the mandatory contractual claim notice procedures — a prerequisite to
                   2   claim delay. Therefore, pursuant to Rule 50, Halbert requests the Court for a
                   3   judgment as a matter of law on McCullough’s claim for delay damages.
                   4          In the event the Court allows the jury to consider McCullough’s delay
                   5   claim, the Court should disallow any claim or damages in excess of $58,880.00.
                   6   Assuming McCullough could rely upon Halbert’s expert’s schedule analysis at
                   7   trial, Halbert’s expert testified McCullough had been delayed in limited
                   8   circumstances and the delays did not cause more than $58,880.00 in possible
                   9   damages. There was no other expert testimony proffered relating to
                  10   McCullough’s delay damages, and thus, there cannot be an award in excess of
                  11   $58,880.00 on McCullough’s claim.
                  12                                             II
                  13     AUTHORITY FOR MOTION FOR JUDGMENT AS A MATTER OF LAW
                  14          Federal Rule of Civil Procedure 50(a) allows a party to move for judgment
                  15   as a matter of law after the opposing party has been fully heard and prior to
                  16   submission of the case to the jury. Fed.R.Civ.P. 50(a). A party may move for
                  17   judgment as a matter of law under Rule 50(a)(1) on the entire case, or on
                  18   particular claims or issues, or as to a specific opposing party. See Golden v.
                  19   Winjohn Taxi Corp. 311 F.3d 513, 516 (2nd Cir. 2002) [motion granted on
                  20   liability issue]. In ruling on a motion for judgment as a matter of law, the court is
                  21   to inquire whether there is any legally sufficient evidentiary basis for a
                  22   reasonable jury to find for the party opposing the motion. Weisgram v. Marley
                  23   Co. 528 U.S. 440, 454 (2000). When an expert opinion is not supported by
                  24   sufficient facts to validate it in the eyes of the law, or when indisputable record
                  25   facts contradict or otherwise render the opinion unreasonable, it cannot support a
                  26   jury’s verdict. Brooke Group Ltd. v. Brown & Williamson Tobacco Corp., 509
                  27   U.S. 209, 242 (1993).
                  28   / / / / /
FINCH, THORNTON &
     BAIRD, LLP
   4747 Executive
                                                                 2
   Drive - Suite 700
San Diego, CA 92121
   (858) 737-3100
                                                                                    3:17-cv-00803-CAB-WVG
          Case 3:17-cv-00803-CAB-WVG Document 160-1 Filed 07/17/19 PageID.5216 Page 3 of 10


                   1                                     III
                   2
                                        HALBERT IS ENTITLED TO JUDGMENT AS
                                       A MATTER OF LAW AS TO MCCULLOUGH’S
                   3                    DELAY CLAIM AS MCCULLOUGH DID NOT
                   4                  PROVIDE EVIDENTIARY BASIS FOR ITS CLAIM

                   5          A.     Expert Testimony is Required to
                                     Establish Causation for a Delay Claim
                   6

                   7          Construction scheduling and delay analysis is a heavily technical discipline
                   8   requiring specialized knowledge of schedule techniques and the construction
                   9   industry. Construction projects are complex with multiple parties working at the
                  10   same time in limited spaces. Delays to one party’s work may not have a true
                  11   impact or delay to another party’s work. For example, a delay to structural steel
                  12   inside a building may not necessarily impact or delay landscape work outside of a
                  13   building. As such, a qualified expert’s testimony is essential to establish the
                  14   necessary element of causation for a construction delay claim. 1 See PCL
                  15   Construction Services, Inc. v. U.S., 47 Fed. Cl. 745, 801 (2000); see also JMR
                  16   Construction Corp. v. Environmental Assessment & Remediation Management,
                  17   Inc., 243 Cal. App. 4th 571, 590 (Cal. Ct. App. 2015); see also Huber, Hunt &
                  18   Nichols, Inc. v. Moore, 67 Cal. App. 3d 278, 297-98 (Cal. Ct. App. 1977).
                  19          This requirement of reliable expert evidence as to causes and effects of the
                  20   construction delays has also been recognized by multiple administrative tribunals
                  21   specializing in construction delay claims. See, e.g., In re Hensel Phelps
                  22   Construction Co., 1999 WL 669351, 99-2 B.C.A. (CCH) ¶ 30,351, ASBCA No.
                  23   49,270 (Aug. 20, 1999) (No. N62470-87-7071, adhered to on reconsideration by
                  24   In re Hensel Phelps Construction Co., 2000 WL 48498 (ASBCA), ASBCA No.
                  25

                  26   1
                         Federal Rule of Evidence 702(A)-(B) allows a witness to testify as an expert if, among other
                       things, the subject of his or her testimony “relates to matters beyond the knowledge or
                  27
                       experience possessed by lay persons or dispels a misconception common among lay persons …
                  28   [and] [t]he witness is qualified as an expert by specialized knowledge, skill, experience,
FINCH, THORNTON &
                       training, or education regarding the subject matter of the testimony….”
     BAIRD, LLP
   4747 Executive
                                                                       3
   Drive - Suite 700
San Diego, CA 92121
   (858) 737-3100
                                                                                         3:17-cv-00803-CAB-WVG
          Case 3:17-cv-00803-CAB-WVG Document 160-1 Filed 07/17/19 PageID.5217 Page 4 of 10


                   1   49,270 (ASBCA Jan. 19, 2000) (No. N62470-87-C-7071); see also Appeal of
                   2   Santa Fe Engineers, Inc., ASBCA Nos. 24578, 25838, 28687; 1994 ASBCA
                   3   LEXIS 102, 94-2 B.C.A. (CCH) ¶ 26,872.
                   4          Therefore, to recover compensation for its alleged delay claim,
                   5   McCullough has the burden and must establish, through reliable expert
                   6   testimony, that its claimed delay against Halbert was proximately caused by
                   7   Halbert’s actions. Absent such expert testimony, McCullough is legally
                   8   precluded from recovering delay damages.
                   9          B.    McCullough Failed to Present Sufficient
                                    Evidence of Causation for Its Delay Claim
                  10

                  11          McCullough did not provide any expert testimony as to the causation of its
                  12   alleged delays. Instead, McCullough’s own expert, Mr. Bumgardner, testified he
                  13   had not analyzed the actual causes for the claimed delay. Although Mr.
                  14   Bumgardner prepared an expert report which analyzed Halbert’s delay claim
                  15   against McCullough, the report did not provide any opinion relating to
                  16   McCullough’s delay claim against Halbert. At trial, Mr. Bumgardner did not
                  17   provide an expert opinion as to McCullough’s delay claim, let alone expert
                  18   testimony as to the causes of McCullough’s alleged delays. Thus, it is
                  19   undisputed McCullough failed to provide any expert testimony as to the
                  20   causation of McCullough’s delay claim. Accordingly, judgment should be
                  21   entered in Halbert’s favor.
                  22          McCullough ignores the requirement for expert testimony to prove
                  23   causation of its claimed delays because McCullough cannot meet its burden.
                  24   Instead, McCullough relies upon a misleading view of delay and argues its claim
                  25   is based on the alleged months between the original Subcontract schedule and the
                  26   actual time spent on the Project. Ex 40. However, such an analysis is not
                  27   supported by the Subcontract or expert findings.
                  28   / / / / /
FINCH, THORNTON &
     BAIRD, LLP
   4747 Executive
                                                                4
   Drive - Suite 700
San Diego, CA 92121
   (858) 737-3100
                                                                                  3:17-cv-00803-CAB-WVG
          Case 3:17-cv-00803-CAB-WVG Document 160-1 Filed 07/17/19 PageID.5218 Page 5 of 10


                   1             Section 2.3 of the Subcontract clearly states Halbert, not McCullough
                   2   controls the schedule for the Project. Ex. 20. Specifically, the Subcontract
                   3   states:
                   4             The float on the project schedules belongs to Contractor for use in
                                 scheduling the work. Contractor retains the right to modify,
                   5             suspend, delay, or accelerate, in whole or in part, said schedule(s),
                                 change work sequences and priorities, and to otherwise schedule the
                   6             work so as to achieve timely project completion. So long as such
                                 modifications, changes in sequence, etc., are not arbitrary and
                   7             capricious, Subcontractor agrees to adapt its efforts to meet
                                 Contractor’s schedule(s).
                   8

                   9   Thus, the fact McCullough may have been on the Project longer is immaterial.
                  10   Instead, under the Subcontract, McCullough would have to establish schedule
                  11   modifications were “arbitrary and capricious,” essentially a breach of the
                  12   Subcontract, which caused McCullough’s work to be delayed. McCullough
                  13   provided no expert evidence of any changes to the Project which caused the
                  14   Project schedule to be delayed, changed, or re-sequenced, let alone conduct by
                  15   Halbert which caused the Project to be delayed. McCullough did not analyze its
                  16   own performance on the Project and the corresponding impact on McCullough’s
                  17   time on the Project. While it may be true McCullough was on the Project longer
                  18   than the original schedule, the cause of the extended time could be a myriad of
                  19   reasons. Without expert testimony to assist the jury as to what caused the
                  20   extended time and which party was responsible for that cause, McCullough failed
                  21   to meet its burden and its delay clam cannot be supported. Judgment as a matter
                  22   of law should be entered in Halbert’s favor. PCL Construction Services, Inc. v.
                  23   U.S., 47 Fed. Cl. 745, 801 (2000).
                  24             Unlike McCullough, Halbert provided the jury with expert testimony to
                  25   support Halbert’s claims. Assuming McCullough could meet its burden of proof
                  26   by relying on Halbert’s expert, McCullough’s delay claim must be limited then to
                  27   the evidence and testimony offered by Halbert’s expert, Mr. Denny Lee. From
                  28   Mr. Lee’s analysis and testimony, McCullough incurred limited delays and did
FINCH, THORNTON &
     BAIRD, LLP
   4747 Executive
                                                                  5
   Drive - Suite 700
San Diego, CA 92121
   (858) 737-3100
                                                                                    3:17-cv-00803-CAB-WVG
          Case 3:17-cv-00803-CAB-WVG Document 160-1 Filed 07/17/19 PageID.5219 Page 6 of 10


                   1   not suffer more than $58,880.00 in possible costs. Thus, there could be no
                   2   legally sufficient evidentiary basis for a reasonable jury to find McCullough’s
                   3   delay claim to exceed $58,880.00. As such, assuming the Court allows the jury
                   4   to consider McCullough’s delay claim, Halbert requests the Court instruct the
                   5   jury it cannot award McCullough any amount in excess of $58,880.00 for
                   6   McCullough’s delay claim.
                   7          C.    McCullough’s Delay Claim Also Fails Because
                                    McCullough did not Follow the Subcontract Notice Requirements
                   8

                   9          Not only did McCullough fail to provide expert evidence to support its
                  10   delay claim, McCullough did not provide evidence it followed the required
                  11   procedures under the Subcontract for its claim. The failure of a subcontractor to
                  12   follow mandatory contractual claim procedures renders a claim under the
                  13   contract fatally flawed. See Civ. Code, § 1511(1); Greg Opinski Constr., Inc. v.
                  14   City of Oakdale, 132 Cal. Rptr. 3d 170, 174 (Cal. App. 5th Dist. 2011), see also
                  15   Fid. and Deposit Co. of Maryland v. Travelers Cas. and Sur. Co. of Am.,
                  16   213CV00380JADGWF, 2018 WL 4550397, at *8–9 (D. Nev. Sept. 21, 2018).
                  17          In Opinski, the court held a contractor was not entitled to a time extension
                  18   even though the owner may have caused the delay because the contractor failed
                  19   to “follow[] the required procedures for notifying the owner of its intent to claim
                  20   a right to an extension.” Opinski. at p. 1118. It further concluded that “it ma[de]
                  21   no difference whether [the contractor’s] timely performance was possible or
                  22   impossible under the[] circumstances.” Ibid. The first deciding factor in
                  23   determining whether the contractor was entitled to a time extension was whether
                  24   it followed the required procedures under the contract. Ibid.
                  25   / / / / /

                  26   / / / / /

                  27   / / / / /

                  28   / / / / /
FINCH, THORNTON &
     BAIRD, LLP
   4747 Executive
                                                                6
   Drive - Suite 700
San Diego, CA 92121
   (858) 737-3100
                                                                                   3:17-cv-00803-CAB-WVG
          Case 3:17-cv-00803-CAB-WVG Document 160-1 Filed 07/17/19 PageID.5220 Page 7 of 10


                   1          In relevant part, section 2.2.2 of the Subcontract, required McCullough to
                   2   provide Halbert with written notice “within 48 hours of the commencement” of
                   3   delay on the Project. Ex. 20-010,011. The notice provisions in the Subcontract
                   4   exist to allow Halbert the opportunity to provide a companion notice to the
                   5   Owner. Without such notice, Halbert is limited and prejudiced on its possible
                   6   recovery (if any) from the Owner for such issues.
                   7          Despite the requirement, McCullough provided no evidence or testimony
                   8   showing it complied with section 2.2.2 of the Subcontract or evidence that
                   9   Halbert waived the requirement. Instead, the evidence offered proved
                  10   McCullough did not provide notice of any delay claim to Halbert until months
                  11   after the commencement of the alleged delay. Ex. 41. Thus, there is no legally
                  12   sufficient evidentiary basis for a reasonable jury to find McCullough complied
                  13   with the contractual notice provisions for the delay claim it seeks. As Opinski
                  14   bars any claim for damages if the subcontractor fails to follow mandatory
                  15   contractual notice procedures, McCullough’s delay claim is barred on this reason
                  16   alone. Opinski, supra, 199 Cal.App.4th 1107 at p. 1118.
                  17                                           IV
                  18                                    CONCLUSION
                  19          For the reasons discussed above, judgment as a matter of law should be
                  20   entered against McCullough’s delay claim. Despite opportunity, it is undisputed
                  21   McCullough did not provide any expert testimony on the causation for its alleged
                  22   delay claim against Halbert. It is further undisputed McCullough failed to follow
                  23   the contractually required notice provisions of the Subcontract relating to Project
                  24   delays.
                  25   / / / / /

                  26   / / / / /

                  27   / / / / /

                  28   / / / / /
FINCH, THORNTON &
     BAIRD, LLP
   4747 Executive
                                                                7
   Drive - Suite 700
San Diego, CA 92121
   (858) 737-3100
                                                                                  3:17-cv-00803-CAB-WVG
          Case 3:17-cv-00803-CAB-WVG Document 160-1 Filed 07/17/19 PageID.5221 Page 8 of 10


                   1           As such, Halbert respectfully requests the Court enter judgment as a matter
                   2   of law on this issue in its favor, and against McCullough. If the Court permits
                   3   the jury to decide the issue, Halbert respectfully requests the Court instruct the
                   4   jury that its award (if any) on McCullough’s delay claim cannot exceed
                   5   $58,880.00.
                   6   DATE: July 17, 2019                           Respectfully submitted,
                   7                                                 FINCH, THORNTON & BAIRD, LLP
                   8

                   9                                                 By:   /s/ Jason R. Thornton
                                                                           JASON R. THORNTON
                  10                                                 Attorneys for Defendant, Counterclaimant,
                                                                     and Cross-Defendant Halbert Construction
                  11                                                 Company, Inc. and Defendant Western
                                                                     Surety Company
                  12                                                 Email:       jthornton@ftblaw.com
                  13

                  14

                  15

                  16

                  17

                  18

                  19

                  20

                  21

                  22

                  23

                  24

                  25

                  26

                  27

                  28   2146.006/3F6542402.ceh
FINCH, THORNTON &
     BAIRD, LLP
   4747 Executive
                                                                 8
   Drive - Suite 700
San Diego, CA 92121
   (858) 737-3100
                                                                                    3:17-cv-00803-CAB-WVG
          Case 3:17-cv-00803-CAB-WVG Document 160-1 Filed 07/17/19 PageID.5222 Page 9 of 10


                   1                             CERTIFICATE OF SERVICE
                   2         The undersigned hereby certifies that this document has been filed
                   3   electronically on this 17th day of July 2019 and is available for viewing and
                   4   downloading to the ECF registered counsel of record:
                   5   Via Electronic Service:
                   6   Kevin T. Cauley, Esq.                             ATTORNEYS FOR
                       Kristen M. Bush, Esq.
                   7   Alison K. Adelman, Esq.                           PLAINTIFF AND COUNTER-
                       Schwartz Semerdjian Cauley & Moot LLP             DEFENDANT
                   8   101 West Broadway, Suite 810                      MCCULLOUGH PLUMBING,
                       San Diego, California 92101
                   9   Telephone: (619) 236-8821                         INC.
                       Facsimile: (619) 236-8827
                  10   Email(s): kevin@sscmlegal.com
                                   kristenb@sscmlegal.com
                  11               alisona@sscmlegal.com
                  12
                       Charles A Alfonzo Esq.                            ATTORNEYS FOR
                       Gregory D. Brown, Esq.
                  13
                       Richard J. Finn, Esq.                             DEFENDANT,
                  14   Burnham Brown                                     COUNTERCLAIMANT AND
                       1901 Harrison Street, 14th Floor                  CROSS-DEFENDANT
                  15   Oakland, California 94612
                       Telephone: (510) 835-6825                         HALBERT CONSTRUCTION
                  16   Facsimile: (510) 835-6666                         COMPANY, INC.
                       Email:       calfonzo@burnhambrown.com
                  17                gbrown@burnhambrown.com
                                    rfinn@burnhambrown.com
                  18   / / / / /
                  19   / / / / /
                  20   / / / / /
                  21   / / / / /
                  22   / / / / /
                  23   / / / / /
                  24   / / / / /
                  25   / / / / /
                  26   / / / / /
                  27   / / / / /
                  28   / / / / /
FINCH, THORNTON &
     BAIRD, LLP
   4747 Executive
                                                               9
   Drive - Suite 700
San Diego, CA 92121
   (858) 737-3100
                                                                                  3:17-cv-00803-CAB-WVG
         Case 3:17-cv-00803-CAB-WVG Document 160-1 Filed 07/17/19 PageID.5223 Page 10 of 10


                   1   Sean D. Schwerdtfeger, Esq.                 ATTORNEYS FOR CROSS-
                       Schwerdtfeger Law Group
                   2   501 West Broadway, Suite 1700               CLAIMANT AND CROSS-
                       San Diego, California 92101                 DEFENDANT CTE CAL, INC.
                   3   Telephone: (619) 595-3403
                       Facsimile: (619) 595-3404
                   4   Email:      sds@sdsattorneys.com
                                   slr@sdsattorneys.com
                   5               clc@sdsattorneys.com
                   6

                   7
                       DATE: July 17, 2019                 Respectfully submitted,

                   8                                       FINCH, THORNTON & BAIRD, LLP
                   9

                  10                                       By:   /s/ Jason R. Thornton
                                                                 JASON R. THORNTON
                  11                                       Attorneys for Defendant, Counterclaimant,
                                                           and Cross-Defendant Halbert Construction
                  12                                       Company, Inc. and Defendant Western
                                                           Surety Company
                  13                                       Email:       jthornton@ftblaw.com
                  14

                  15

                  16

                  17

                  18

                  19

                  20

                  21

                  22

                  23

                  24

                  25

                  26

                  27

                  28
FINCH, THORNTON &
     BAIRD, LLP
   4747 Executive
                                                          10
   Drive - Suite 700
San Diego, CA 92121
   (858) 737-3100
                                                                           3:17-cv-00803-CAB-WVG
